Citation Nr: 1210287	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability of the left upper extremity characterized by numbness, tingling, and loss of strength in the left hand and arm, to include as secondary to service-connected disability.  

2.  Entitlement to increased initial ratings for status post anterior dislocation of the left shoulder with surgery, currently evaluated as 10 percent disabling from October 29, 2004 to September 27, 2007; 100 percent disabling under 38 C.F.R. § 4.30 from September 28, 2007 to March 31, 2008; 10 percent disabling from April 1, 2008 to March 26, 2009; and 20 percent disabling since March 27, 2009.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from March 26, 2002 to April 10, 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 (left shoulder) and October 2006 (left upper extremity) decisions of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in March 2011.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence to support his claims.  The Veteran thereafter submitted additional evidence with a waiver of RO review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Before the Board can adjudicate these claims on the merits, additional development is required.  

I. VA Examinations

A. Left Upper Extremity 

The Veteran contends that he has numbness, tingling, and loss of strength in the left hand and arm that is secondary to his service-connected left shoulder disability or directly related to injury during service.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

Private and VA treatment records during the appeal period show the Veteran has complained of numbness, tingling, and loss of strength in the left hand and arm on multiple occasions.  Thus, there is competent evidence of a current disability, which satisfies the first McLendon element.  

There is also an indication that current numbness, tingling, and loss of strength in the left hand and arm may be related to the service-connected left shoulder disability, but insufficient competent medical evidence on file for VA to make a decision on the claim, thereby satisfying the remaining McLendon elements and triggering VA's duty to obtain an examination.  For example, a February 2007 statement from a Doctor of Physical Therapy notes that the Veteran demonstrates objective and functional impairments related to his prior history of injury and surgery, described as status post anterior dislocation of the left shoulder with surgery.  This statement appears to note numbness and tingling with loss of strength in the left hand and arm, although it is somewhat unclear.  The Veteran underwent a VA joints examination in December 2009.  The examiner opined that it is not as likely as not that the Veteran's forearm and hand numbness or sensations are due to his shoulder condition.  She explained that prior nerve conduction velocity (NCV) studies were normal, as was the present neurological examination.  Additionally, the Veteran's symptoms were not consistent with a specific nerve injury, except ulnar injury.  She commented that no ulnar nerve abnormalities were found on prior NCV testing and this would not as likely as not be due to the Veteran's shoulder injury or surgery anyway.  The examiner did not provide an opinion as to whether the Veteran's service-connected left shoulder disability could have aggravated his left hand and arm condition or if the left hand and arm complaints are directly related to injury during service.  Thus, this examination is inadequate to evaluate the etiology of the Veteran's claimed left hand and arm disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Hence, on remand a VA examination should be conducted and an etiological opinion obtained regarding any left hand and arm disability.

B. Left Shoulder

The Veteran's most recent VA examination to evaluate the severity of his service-connected left shoulder disability was in December 2009.  At the March 2011 hearing, the Veteran's wife testified that his left shoulder condition had gotten worse since his last VA examination.  She reported observing less motion in the shoulder.  Board Hearing Tr. at 29.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Court has held that where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the testimony from the Veteran's wife raises the possibility that his left shoulder disability has increased in severity since the most recent VA examination, the Board finds that a new examination is required on remand. 

II. Treatment Records 

At his March 2011 Board hearing, the Veteran reported receiving ongoing treatment for his left shoulder disability at Stayton Family Practice.  Board Hearing Tr. at 21.  He specifically noted that he had a recent magnetic resonance imaging (MRI) of the neck and the doctor stated that it was probably his shoulder that was causing arm problems but there was no way to pinpoint this.  Id. at 22.  After the hearing, the Veteran submitted additional records from the Stayton Family Practice; however, the report of the MRI was not included.  The most recent treatment record, from March 2011, noted that an MRI was performed and discussed with the Veteran.  The Veteran should be asked on remand to provide full dates of any treatment at the Stayton Family Practice since March 21, 2011 and to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for this treatment and the February or March 2011 MRI report.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide full dates of any treatment at Stayton Family Practice since March 21, 2011.  After securing any necessary releases, request any identified records, to include the MRI report from February or March 2011, that are not duplicates of those already contained in the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the above is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed left upper extremity disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify any left upper extremity disability present.  For each left upper extremity disability identified, the examiner should also address the following questions:

(a.) Is it at least as likely as not (50 percent or greater) that the Veteran's left upper extremity disability was incurred in or aggravated by his two weeks of active military service?

(b.) Is it at least as likely as not (50 percent or greater) that the Veteran's left upper extremity disability is causally related to his service-connected left shoulder disability?  

(c.) Is it at least as likely as not (50 percent or greater) that the Veteran's left upper extremity disability was aggravated beyond the normal course of the condition by his service-connected left shoulder disability?  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  After the development requested in item 1 is completed, schedule the Veteran for an examination to determine the current nature and severity of his left shoulder disability.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

In conjunction with providing findings regarding the current nature and severity of the left shoulder disability, the examiner is asked to provide an opinion on the following question:

Is the July 2009 finding of left shoulder arthrofibrosis equivalent to fibrous union of the humerus?

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


